Citation Nr: 0417497	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for status-post 
cerebrovascular accident, to include as secondary to 
rheumatic fever.

2.  Entitlement to service connection for poor circulation in 
the legs, to include as secondary to rheumatic fever.

3.  Entitlement to service connection for angina, to include 
as secondary to rheumatic fever.

4.  Entitlement to a compensable rating for rheumatic fever 
without heart involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which, among other things, denied 
the benefits sought on appeal.

The Board notes that the veteran raised the issues of 
entitlement to special monthly compensation and aid and 
attendance in his VA Form 9, Appeal to Board of Veterans' 
Appeals, submitted in September 2002.  These issues have not 
been adjudicated by the RO and are, thus, referred to the RO 
for appropriate action.

A review of the record reveals that additional development is 
required.  As such, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The record reveals that the veteran had rheumatic fever 
during his brief period of service and was honorably 
discharged due to disability in August 1952.  He was granted 
entitlement to service connection for rheumatic fever without 
heart involvement in October 1952 and a noncompensable 
evaluation was assigned thereto.  In April 2001, the veteran 
requested that a compensable rating be assigned for rheumatic 
fever and that entitlement to service connection be awarded 
for a number of impairments, including residuals of a 
cerebrovascular accident, poor circulation in the legs, and 
angina, as secondary to his service-connected rheumatic 
fever.  The veteran's representative most recently requested 
that an extra-schedular evaluation be considered under 38 
C.F.R. Section 3.321(b) due to the definite employment 
handicap that exists as a result of service-connected 
rheumatic fever.

The medical evidence of record includes VA treatment records 
dated through April 2000 and an April 2002 echocardiogram 
report, private treatment records from a cardiologist dated 
from 1980 into 1996, a favorable opinion from a private 
physician whose specialty is unknown, and an unfavorable 
opinion from a VA cardiologist.  Treatment records contain 
only one reference to rheumatic fever dated in June 2000, but 
the note is partially illegible.  

The opinion from the private physician dated in October 2002 
is favorable to the veteran's claims, but there are no 
treatment notes or explanations to support his conclusions 
and there is no evidence of this physician's area of 
expertise, if any.  It is important to point out that the 
veteran completed a release for this physician's treatment 
records, noting that he had treated the veteran for cardiac 
and related conditions, and that treatment records were not 
obtained by the RO because someone wrote on the release that 
the records were already in the file.  Current treatment 
records of this private physician are not of record and the 
private treatment records of another physician are only dated 
into 1996.  

The opinion of the VA cardiologist rendered in September 2003 
following a file review does not support the veteran's claims 
as it contains the opinion that it is not as likely as not 
that the veteran's present heart conditions are direct 
results of his uncomplicated inservice rheumatic fever.  
Unfortunately, this opinion does not address the treatment 
note referencing rheumatic fever or the favorable medical 
opinion of record.  The opinion is also deficient in that it 
does not address any assertions by the veteran linking his 
current disabilities to his service-connected rheumatic 
fever.

Given the current state of the record, this appeal must be 
remanded for additional development to more accurately rate 
the veteran's service-connected disability and determine 
whether there is a link between the service-connected 
rheumatic fever and the veteran's subsequent cerebrovascular 
accident, poor circulation, and angina.  It is important to 
note that the present level of disability is of primary 
concern where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the appellant is scheduled to report for an examination, 
the appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Additionally, the RO must review the claims folder and ensure 
that the veteran has been appropriately advised of the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) as 
interpreted by the United States Court of Appeals for 
Veterans Claims in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the notices of record broadly state 
the evidence needed to substantiate the claims, however, the 
breakdown in responsibilities is not specifically articulated 
so as to comply with Quartuccio, supra.

Therefore, this matter is REMANDED for the following action:

1.  The RO should review the claims 
folder and ensure compliance with the 
VCAA and Quartuccio by sending a detailed 
notice of rights and responsibilities 
under the VCAA to the veteran 
specifically outlining what evidence he 
is responsible for obtaining and/or 
identifying and what evidence VA will 
obtain on his behalf.

2.  The RO should obtain all private 
treatment records identified by the 
veteran, including the records supporting 
the October 2002 private medical opinion.  
The RO should also obtain updated VA 
treatment records.  All records obtained 
should be associated with the claims 
folder and if no additional records are 
located, a note to that effect should be 
placed in the claims folder.

3.  After completion of the above 
requested development, the RO should have 
the veteran's claims folder reviewed by a 
cardiologist to determine the level of 
disability experienced by the veteran as 
a result of the rheumatic fever 
experienced during service.  The examiner 
should specifically address (1) the June 
2000 VA treatment note referencing 
rheumatic fever and any other references 
to that disorder in newly obtained 
treatment records, (2) any and all 
complaints the veteran associates with 
his inservice rheumatic fever, and (3) 
the private medical opinion that the 
veteran currently suffers with valvular 
disease and that such disease caused 
cerebrovascular accidents.  The examiner 
should render opinions as to whether it 
is it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's rheumatic fever, and 
any residuals thereof, caused in whole or 
in part valvular disease, cerebrovascular 
accidents, poor circulation, and/or 
angina.  All opinions rendered must be 
supported by complete rationale.  If the 
examiner determines that a physical 
examination of the veteran is required, 
the RO should schedule such an 
examination and the examiner should be 
advised to perform any and all clinical 
tests he/she deems necessary to properly 
evaluate the veteran.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The RO 
should specifically address its 
consideration of an extra-schedular 
rating with respect to the veteran's 
request for an increased rating for 
rheumatic fever.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




